UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-7044



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PAUL H. VANHOOSE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-977-5)


Submitted:   October 8, 2002                 Decided:   October 22, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul H. VanHoose, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul H. Van Hoose* seeks to appeal the district court’s order

construing his 28 U.S.C. § 2241 (2000) petition as a 28 U.S.C.

§ 2255 (2000) motion and dismissing it as untimely.               We have

reviewed the record and the district court’s opinion accepting the

recommendation   of   the   magistrate   judge   and   conclude   on   the

reasoning of the district court that Van Hoose has not made a

substantial showing of the denial of a constitutional right.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         See United States

v. Van Hoose, No. CA-01-977-5 (S.D.W. Va. filed June 24, 2002;

entered June 25, 2002).        We also deny Van Hoose’s motion to

consolidate.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               DISMISSED




     *
       Because there is a discrepancy as to the spelling of
Appellant’s last name, we note that we have used the spelling from
the district court’s docket sheet. However, in his papers filed
with this court, Appellant spelled his last name “VanHoose.”


                                   2